Title: To Alexander Hamilton from Staats Morris, 7 August 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Baltimore 7 augt. 1799
          
          Your letter of the 3d I have this  moment had the honor of receiving, and in compliance therewith, I hasten to inform you Capt. Bruff left this on Saturday last, intending (as I have been told) to repair to Niagara by the way of New York.
          With great respect I have the honor to be Sir Your Obedt. Servt. 
          
            Staats Morris
            Capt. A.&.E.
          
          Majr. Genl. Hamilton New York
          
            P.S. I am still without clothing.
          
        